Third District Court of Appeal
                               State of Florida

                        Opinion filed February 15, 2017.
                              ________________

                               No. 3D15-2765
                         Lower Tribunal No. 14-28843
                             ________________

                  Edly F. Calixte and Marie J. Petit-Frere,
                                  Appellants,

                                       vs.

                  Federal National Mortgage Association,
                                   Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Robert J. Luck,
Judge.

      Philippe Symonovicz (Fort Lauderdale), for appellants.

      Choice Legal Group, P.A., and Wm. David Newman, Jr. (Fort Lauderdale),
for appellee.

Before SUAREZ, C.J., and ROTHENBERG and LOGUE, JJ.

      PER CURIAM.

                            On Motion for Rehearing

      Upon consideration of the appellants’ motion for rehearing, we withdraw

this court’s opinion issued November 20, 2016, and substitute the following

opinion in its stead.
      Edly Calixte and Marie J. Petit-Frere appeal a final judgment of mortgage

foreclosure entered against them and in favor of Federal National Mortgage

Association. We uphold the judgment in all respects except for one point. As the

Bank commendably concedes, the trial court failed to determine whether

Appellants were “adequately protected against loss that might occur by reason of a

claim by another person to enforce the instrument,” as required by section

673.3091(2), Florida Statutes (2015). Accordingly, we reverse the final judgment

of mortgage foreclosure and remand for further proceedings, “at which the court

must address the means by which the Bank must satisfy this post-proof condition.”

Blitch v. Freedom Mortg. Corp., 185 So. 3d 645, 646-47 (Fla. 2d DCA 2016)

(“Because the court’s consideration of the issue of adequate protection is a

condition of entering a judgment that reestablishes a lost note, its failure to provide

adequate protection, or to make a finding that none is needed under the

circumstances, requires reversal and remand for the court to consider the issue.”).

      Reversed and remanded for further proceedings.




                                          2